Catoh, C. J. When the court is ashed, as a favor, to allow the plea of usury to be filed, and in the exercise of its discretion refuses, we will not interfere. But in this case, we thinh it was most properly refused. The case clearly shows that there was no corrupt agreement, no usury was bargained for, but the clerh in computing the interest which was agreed upon at the legal rate, made a mistahe, hence the note was for too much, not of interest any more than of principal. Besides, the plaintiff remitted the excess, which was put in by mistahe of the clerh. The judgment is affirmed. Judgment affirmed.